DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a system comprising a testing device having a plurality of immunoassay test strips, a colorimetry device configured to operate with a mobile device that includes a light source and a color filter disposed over a lens of a camera of the mobile device with a clamp that presses against a back of the mobile device and the mobile device comprising a software application that provides instructions to issue a notification concerning use of the colorimetry device and instructions and a recommendation for configuring the colorimetry device for use with a selected test and capture an image of the testing device in response to detecting an alignment of an alignment graphic and alignment target including receiving by the camera, a second wavelength of light different from a first wavelength of light emitted from the light source, that is passed through the color filter after reflection off of a test strip and determining a risk value and medical test results for a disease based on the color properties of a test line on an immunoassay test strip.
The closest prior art is Myers et al. (US 9,390,237), which teach a system comprising a testing device having an alignment target and a plurality of immunoassay test strips and a mobile device comprising a camera and software that receives a test 
Ozcan et al. (US 2013/0203043) teach a colorimetry device comprising a light source and a color filter disposed between the testing device that operates with a mobile device having a camera and the mobile device, wherein the mobile device includes software to receive a selected test from among a plurality of test options and issue a notification concerning the use of the colorimetry device.  Applicant successfully argues that Ozcan et al. fail to teach the color filter including a clamp that presses against a back of the mobile device to maintain the color filter over a lens of a camera of the mobile device and the issue notification comprising a recommendation for configuring the colorimetry device for use with the selected test.
Hou et al. (Nanoscale Research Letters, 2017) teach a system comprising a testing device comprising a lateral flow test strip, a colorimetry device configured to operate with a mobile device, wherein the colorimetry device includes a light source configured to emit a first wavelength of light onto a test line of the test strip, and a color filter including a aligns over a lens of a camera of the mobile device and the mobile device comprising software that captures an image of the testing device by receiving, by the camera, a second wavelength of light, different from the first wavelength of light that 

Ranjendran et al. (Microchim Acta, 2014) teach a system comprising a testing device comprising a lateral flow test strip, a colorimetry device configured to operate with a mobile device, wherein the colorimetry device includes a light source configured to emit a first wavelength of light onto a test line of the test strip, and a color filter including a clamp that presses against a back of the mobile device to maintain the color filter over a lens of a camera of the mobile device and the mobile device comprising software that captures an image of the testing device by receiving, by the camera, a second wavelength of light, different from the first wavelength of light that is passed through the color filter after reflection off the test strip.  Ranjendran et al. fail to teach the software receiving a selected test from among a plurality of test options, issuing a notification concerning use of the colorimeter device comprising a recommendation for configuring the colorimetry device for use with the selected test. 

Lee et al. (Biosensors, 2013) teach a system comprising a testing device having a lateral flow test strip, a colorimetry device configured to operate with a mobile device, wherein the colorimetry device includes: a light source configured to emit a first wavelength of light onto a test line of the test strip, and a color filter includes a clamp .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE BROWN/Primary Examiner, Art Unit 1641